Title: To Thomas Jefferson from James Dinsmore, 29 October 1821
From: Dinsmore, James
To: Jefferson, Thomas


            Sir
            
              
              Octr 29. 1821
            
          hearing of your return from poplar Forrest I take the liberty of troubling you on a Subject which is very interesting to me & the more So as I have been confined to the house indeed I may Say to my bed for the last three weeks—owing to a difficulty between the Proctor & mr Perry in Setting Some Part of the work of Pavillion No 3 West we have been prevented from closeing the a/c. which might otherwise have been done two months ago—& Consequently of drawing the money which would have been due on the Bill—I am So Situated that I am obliged to have money at Court what I would therefore beg of you is that you would favour me with an order for one thousand Dollars which will relive my distresses—I beleive mr Brokenbrough will Satisfy you if necessary as to the correctness of my Statement—with Sentiments of the highest  I am Sir your obt ServantJas Dinsmore